415 F.2d 772
MARKHAM ADVERTISING COMPANY, Inc., Casey and Stone Company, Columbia Basin Outdoor Advertising Company, Northwest Outdoor Advertising Corporation, 3M National Advertising Company, Obie Outdoor Advertising, Inc., Sunset Outdoor Advertising Company, Yakima Valley Poster Service, Inc., and Grover Advertising, Inc., Appellants,v.George D. ZAHN, Robert L. Mikalson, Harold Walsh, Baker Ferguson, John N. Rupp, as members of and acting as the Washington State Highway Commission, its officers, agents and employees, and C. G. Prahl, Director of the Department of Highways and the Washington State Highway Commission, Appellees.
No. 24210.
United States Court of Appeals Ninth Circuit.
July 30, 1969.
Rehearing Denied September 3, 1969.

Alfred J. Schweppe (argued), and Thomas R. Beierle of Schweppe, Doolittle, Krug & Tausend, Seattle, Wash., for appellants.
Delbert W. Johnson (argued), Sp. Asst.Atty.Gen., Slade Gorton, Atty.Gen., Olympia, Wash., for appellees.
Before BARNES, MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
Appellants seek a declaratory judgment to the effect that appellees may not, under Washington State law, remove appellants' outdoor advertising signs from federally subsidized highways without first compensating appellants pursuant to the requirements of §§ 101 and 104 of the Highway Beautification Act of 1965, Pub.Law 89-285, approved October 22, 1965, 79 Stat. 1028, as amended Pub.Law 90-495, approved August 23, 1968, 82 Stat. 815.


2
The District Court ruled that the issue of mandatory compensation was foreclosed by res judicata, having already been adjudicated by the Washington State courts, Markham Advertising Co. v. State, 73 Wash.Dec.2d 413, 439 P.2d 248 (1968), and the decision of the Supreme Court of the United States dismissing the appeal from the decision of the Supreme Court of Washington, supra, for want of a substantial federal question. 393 U.S. 316, 89 S. Ct. 553, 21 L. Ed. 2d 512 (1969).


3
We agree.


4
Judgment affirmed.